Dukes County Registry of Deeds

Electronically Recorded Document

This 1s the first page of the document - Do not remove

 

Recording Information

Document Number : 733

Document Type AFF

Recorded Date : February 04, 2016
Recorded Time - 10:19:40 AM
Recorded Book and Page 101397 / 882
Number of Pages(including cover sheet) :14

Receipt Number : 171688
Recording Fee : $75.00

Dukes County Registry of Deeds
Dianne E. Powers, Register
$1 Main Street
PO Box 3231
Edgartown, MA 02539
508-627-4025
www. Masslandrecords.com
Affidavit Regarding Note Secured by Mortgage to be Foreclosed
Property Address: 17 Old South Road, Aquinnah, MA

Re: Mortgage from Matthew Vanderhoop to Sovereign Bank
dated April 24, 2007:

[ X ] Recorded in Dukes County Registry of Deeds in Book
{119, Page 298.

[ ] Filed in Dukes Registry District of the Land Court as
Document No. and noted on Certificate of Title No.

Assigned to WILMINGTON SAVINGS FUND SOCIETY,
FSB, doing business as CHRISTIANA TRUST, not in its
individual capacity but solely as Trustee for BCAT 2014-10TT
by assignment(s) dated and recorded/files as follows:

Assignment from MTGLQ Investors, L.P. to
WILMINGTON SAVINGS FUND SOCIETY, FSB,
doing business as CHRISTIANA TRUST, not in its
individual capacity but solely as Trustee for BCAT
2014-10TT dated February 2, 2015.

| X ] Recorded in Dukes County Registry of Deeds in
Book 01375, Page 876.

[ } Filed in Dukes Registry District of the Land Court
as Document No. and noted on
Certificate of Title No.

Previous Assignment from Santander Bank, N.A.,

formerly known as Sovereign Bank, its successors

and assigns to MTGLQ Investors, L.P. dated

September 9, 2014.

[ X ] Recorded in Dukes County Registry of Deeds in

Book 01375, Page 179.

[ ] Filed in Dukes Registry District of the Land Court
as Document No. ss and noted on

Angela Farrag ica of TileNo.

 

The undersigned, having personal knowledge of the facts herein
stated, under oath deposes and says as follows:
1. lam:
[Check One]
[JA of WILMINGTON SAVINGS FUND SOCIETY, FSB, doing

 

business as CHRISTIANA TRUST, not in its individual capacity but solely as
Trustee for BCAT 2014-10TT , where | hold the office of
[X]A Vice President of Rushmore Loan Management Services LLC, the duly
authorized agent of WILMINGTON SAVINGS FUND SOCIETY, FSB, doing
business as CHRISTIANA TRUST, not in its individual capacity but solely as
Trustee for BCAT 2014-10TT , under a power of attorney or other written instrument
executed under seal, which remains in full force and effect as of the date hereof and
which is:

[Check One]
[X] recorded in Worcester County (Worcester District) Registry of
Deeds
[Check One]
[X] in Book 54168, Page 35.
[ ] herewith
{ ]filedin. ss Registry District of the Land
Court
[Check One]
[ ] as Document No.
[ ] herewith

2. Rushmore Loan Management Services LLC is a business. I am familiar with and have
personal knowledge of the record keeping practices and procedures of Rushmore Loan
Management Services LLC with regard to mortgage loan servicing. Rushmore Loan
Management Services LLC services mortgage loan accounts in the regular course of its
business and makes in the regular course of its business records of the acts, transactions,
events and occurrences regarding and pertaining to the mortgage loan accounts it
services. The record of each act, transaction, event and occurrence is made at the time of
the act, transaction, event and occurrence or within a reasonable time thereafter. 1 have
personally reviewed Rushmore Loan Management Services LLC business records that
relate to the Mortgage, which Mortgage is more particularly described above. In this
capacity and by reason of the foregoing, I have personal knowledge of the facts stated in
this affidavit.

3. Based upon my review of the business records of Rushmore Loan Management Services
LLC, I certify that:
(a.) [check ONLY box (i) or Gi)]
@ { X ] The subject loan may be a “Certain Mortgage Loan” as defined by
GL. c. 244, §35B (a) because one or more of the following is true:

¢ The loan contained an introductory rate for three (3) years or less
which is at least two (2.0%) per cent lower than the fully indexed
rate.

e The loan contained interest- only payments for any period of time
and the loan is not an open-end home equity line of credit or
construction loan.

The loan contained a payment option feature, where any one of the
payment options is less than principal and interest fully amortized
over the life of the loan.
The loan did not require full documentation of income or assets.
The loan contained prepayment penalties in excess of those
allowable under G.L. c. 183, §56 or other applicable federal law.
Naimely:
i) The mortgage note is secured by a first lien or second or
subsequent lien on a dwelling house of 4 or less separate
households or on a residential condominium unit occupied or to
be occupied in whole or in part by the mortgagor (if this is not
truc then do not check the box and skip this section through
section 1v below on this affidavit); AND
ii) The mortgage note provides that if the note is paid before the
date fixed for payment an additional payment is required in
excess of the balance of the first year’s interest or 3 month’s
interest whichever is less, except that:

C. if the anticipatory payment is made within 36 months
from the date of the note for the purpose of refinancing
such loan in another financial institution an additional
payment not in excess of 3 month’s interest may be
required; OR

D. if the mortgage loan is insured by the Federal Housing
Commissioner the mortgage note may provide that if
the note is paid before the date fixed for payment the
mortgagor may be required to reimburse the mortgagee
to the full amount of any charges, premiums, or fees
required by any statute or by any regulation of the
Federal Housing Administrator to be paid by the
mortgagee upon payment of the note before the date
fixed for payment; OR

iii) The mortgage note requires a prepayment fee or additional
penalty to be paid by mortgagor in the event the mortgage note
was paid in full after 36 months after the date of the note, OR
iv) The mortgage note requires a prepayment fee or penalty for
making additional payments toward the principal balance.

e The loan was underwritten with a loan-to-value ratio at or above 90 per
cent AND the ratio of the borrower's debt (including all housing-related
and recurring monthly debt) to the borrower's income exceeded 38 per
cent.

e The loan was underwritten as a component of a loan transaction, in
which the combined loan-to-value ratio exceeded 95 per cent.

OR

e After performance of due diligence it cannot presently be determined if
some or all of the above are true.

ii. [ ] The loan is not a Certain Mortgage Loan because it does not meet any
of the criteria listed under Section 3.(a)i). above.
4, [Check only ONE box betow]

(i) [ X ] The requirements of G.L. c. 244, §35B have been satisfied because:
Mortgagor(s) was sent a notice of his/her rights to pursue a modified mortgage loan
and either the mortgagor(s) failed to timely respond to said notification or the
mortgagor(s) did respond and the mortgage was not modified and no foreclosure
alternatives were consummated. As applicable Rushmore Loan Management
Services LLC had taken reasonable steps and made a good faith effort to avoid
foreclosure, as required by G.L. c. 244, §35B..

(ii). ) G.L. c. 244, §35B is not applicable to the above mortgage because one
or more of the following is true:
® A demand letter pursuant to G.L. c. 244, § 354 was sent to the
Mortgagor‘(s) prior to August 3, 2012.
© The loan was financed by the Massachusetts Housing Finance Agency.
e The loan was originated through programs administered by the
Massachusetts Housing Partnership Fund board.
¢ The loan is not a Certain Mortgage Loan because it does not meet any of
the criteria listed under Section 3.a. above.

5. As of the date of this Affidavit WILMINGTON SAVINGS FUND SOCIETY, FSB, doing
business as CHRISTIANA TRUST, not in its individual capacity but solely as Trustee
for BCAT 2014-10TT is:

(Check One)

[X] the holder of the promissory note in the amount of $850,000.00 secured by the
above mortgage.

OR

{ ] the authorized agent of the holder of the promissory note in the amount of
$850,000.00 . secured by said mortgage.
6. Attached as Exhibit A is a true and correct copy of the promissory note referenced above.

Signed under the penalties of perjury this day of __ Savy 20.

OULU

WILMINGTON SAVINGS FUND
SOCIETY, FSB, doing business as
CHRISTIANA TRUST, not in its
individual capacity but solely as Trustee
for BCAT 2014-10TT by Rushmore
Loan Management Services LLC, its
appointed attomey in fact

Name: tert .
Title: Vice President

STATE OF vey
COUNTY or Habla ~ Jan ZL, 20\¥

Then personally appeared the above named iL.
proved to me through — satisfactory evidence of  ideftification, which was
Lecutially Kiogzer , to be the person whose name is signed on this document, and who
Lwore or Affirmed to me that the contents of this document are truthful and accurate to the best of
(bis) (her) knowledge and belief, as lize. Fesigica tof WILMINGTON SAVINGS FUND
SOCIETY, ESB, doing business as CHRISTIANA TRUST, not in its individual capacity but

solely as Trustee for BCAT 2014-10TT by Rushmore Loan Management Services LLC, its
appointed attomey in fact, as aforesaid.

    

“2 yy Dp y
f SE: parlor a. S. Ate”
Notary Public: JZ le C2. Yepstla/
My Commission Expires: 2; oy bo, 20¢F

PAMELA G PASCHALL

My Commission Expires

 
CERTIFICATE

1, ___ Eva Magatminghereby certify that I am an attomey at law with offices at Bendett &
McHugh, P.C., and that the facts stated inythe foregoing affidavit are relevant to the title to the
premises therein described and will be of benefit and assistance in clarifying the chain of title

thereto. =, SR
Ss,
a —

Name: < : va Massimino
.
eos
_ ey &

FEXED/ADJUSTABLE RATE NOTE
(Oee-Year Treasury ladex - Rate Caps)

THIS NOTE PROVIDES FOR A CHANGE IN MY FIX€O {INTEREST RATE TO AN ADJUSTABLE
WTEREST RATE. THIS WOTE LIMITS THE AMOUNT MY ADJUSTABLE INTEREST RATE CAN
CHANGE AT ANY ONE TIME AND THE MAXUM RATE | MUST PAY.

 

April 24, 2007 MILTON MASSACHUSETTS
{Oeste} (Ci sSute}
17 OLD SOUTH ROAD
TIAN, WA 02535
{Properry Address}

 

 

 

i. BORROWER'S PROMISE TO PAY
in return for a joan that L have received, 1 paomise toi pay U.S. $ 850,000.00 (this smoutt is called
* Principal"), plus inecrett, to the onder of Leader, Leaderis Sovereign Bank

 

{ will make aif payments under this Note ia the form of cash, check or money onder.
L understand that Lender naxy wansfor this Note. Lender o¢ anyone who lakes this Note by transfer and who is enthiod
to receive payments under this Note is called the “Note Holder.“

     
 

2. INTEREST
Interest will be cherged on nansid principal watit che fill mown: of Principal hes been paid. | will pay interest at a
yearly rate of incerest rate f will pay may change in accordance with Section 4 of dis Note.

   

The interes rate requised BY This Séctie 2 and Section 4 of this Note is the case | will pay both befoer and after say

default described in Section 1B) of this Now.

3. PAYMENTS

{A} Time and Place of Payments

I will pay principal and interest by meking s payment every moath.

twill make my monthly payrments on the fist day of each moath beginning of June 01, 2007 | .
1 witl make these payments every moeth void | have pold all of the principal and imterest and any cx charges described
below thar | may owe under unis NoteBach : neat will be applied as of its scheduled due date and wilh be
appticd to interest before Principat. Hf, , | ei owe amowats under this Note, | will pay dose
amouats in fill ow that dase, which is a.

I will make my monthly payments 61230 Berkshire Blvd., Wyomissing, PA 19610

 

   

of sf a different plave if sequired by Ihe Note Holder.

{B) Amount of My Jnitiol Monthly Payments

Each of my initiat monthly payments will be ie the amount offU.S. $5,090.72 | . This anus may change.

(Cy Moothly Payment Changes

Chaages in my monthly payment will reflect chenges in the wnpaid principal of my loan and in the interest rese that |
must pay. The Note Holder wil! determine my new laierest rate and the chenged amount of my monthly payrneot in
accordance with Sectloa 4 of this Note.

4, ADSUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES

{A} Change Dates
The initiel fixed interest rate — wilt pay will change to an adjustable tmieress rate on the fien day of

May, 20 . and the adjustable intcrest cate | will pay may change oa thal day every 12th month ¢
ates PILEDIAD.RUSTARLE RATE WOTE - ONE-YEAR TREAGURY INDEX - Single Family - Fannie tine LAIPOROT

Form 3622 1/01
Wokert Khewer Finenciel Services

tego t ot S

a
the ie on wich ny neler ate changes om ase nee te, EA ae SPR SRE

interest reve could change. bs called a “Change Date.”

{B} The fadex

Beginaing with the first Change Date, my adjustable interest rate will be based on an ladex. The “hader” is the wetetdy
average yield oa United States Treasury securities adjusted to 2 consant maturity of one year, as made available by ihe
Federal Reserve Board. The most reveat Index figure availshic as of the date 45 days before cack Change Date Is called the
“Current Index.”

If the Index ie no fonger available, the Nore Holder will choose a new imdex that is based upon comparable
information, The Note Holder will give me notice of this choke. —

(C) Calculation of Changes
Before each Chaage Date, the Note Holder will calowlate my new inserest race by adding Three
percentage points ¢ 3$.006 %) to the Currem Index. The Note Holder will

then rowod the result of this addition to the nesses! oae-cighth of one percentage point (0.125%). Subjeci 10 the limits stated
in Section 4(D) below, this romaded amoust will be my new ialerest rate until the next Change Date.

The Note Holder will deen determine the amount of the monthly payment thst would be sufficient 10 repay the uapeid
principal that | am expected 10 ewe af the Change Date in fell on the Mawurity Date a4 say new interest ate ln substantially
equal payments. The result of this calowlation will be the new amount of my monthly payment.

(D} Linilts ow Interest Rate Changes

The inserent me | am required to pay at the firs Change Date will not be greater than 10.990 & or less
thie 3.000 %. Thereafter, avy adjostebdic interest rate will never be increased of decreased on any
single Change Date by more than two percentage points Pe eas eet eee On eee
months. My interest mate will never be greater than 10.990 &.

- {E) Effecitre Date of Changes

My new iaserest rate will become effective on each Change Dac. F will pay the amnouat of my new snonthly payment
beginning on the first monthly payment daze after the Change Date until the amount of my momihly payment changes again.

{P} Notice of Changes

‘Tae Note Holder will deliver or mall to me a notice of sey changes in my bnitial fixed interest cate to an adpeatable
interest rate and of any chaages ia my adjustable interest rate before ihe effective date of aay change. The notice will include
the ammount of my monthly payment, aay information required by law to be given 10 me snd also the title and telephone

number of a person who will answer any questiun | may have regesding the notice.

S BORROWER'S RIGHT TO PREPAY

~ Lhave the right to make payments of Pripcipal a1 say time before shey ore duc. A payment of Principal only is knowa
as a “Prepaymest." Whea } make » Prepayment, 1 will tell the Note Holder in writing that I am doing so. | may pot
designate x paymeat as a Prepayment if l beve not made afl the monthly paynocats duc under this Nate.

I may make a full Prepayment or partial Prepayments without paying eny Prepayment charge. The Note Holder will
use my Prepayments to reduce the amount of Principal that 1 owe under this Note. However, the Note Holter may apply
~ my Prepayment to ise acctued and wnpaid Interest on the Prepaymem amount before applying my Prepayment to reduce me
Principal umount of this Note. If | make a partial Prepayment, there will be no changes it the due daics of my monthly
payments pniess the Nott Holder agrees in writing to those changer. My pertlal Prepayment may reduce the zmount of my
monthly payments after the first Change Dete following my pastiat ae However, aay reduction due to my partial
PR DAP EAE RY Le SOREL OE Op SEES em SE, ;

6. LOAN CRARGES
If a law, which appties to this loan and which sets maximum Soar charges, Sap ER Mese th hau Tela
other boan chasges collected of 1¢ be collected in commection with this loan exceed the permalticd limits, dhen: (a) any such
loan charge shall be reduced by the amoum necessary to neduce the chasge to the permnitied limit; and (>) any sams already
collected from me that exceeded permitted limits will be refuaded to me. The Note Holder may choose to make this refend
hy ending: tie Principal tice: ences le. Picts: OF bey mein. mes PaeaeTy SME: ERA rie Pies, the
redveton wil be tei 4 pi Prepayment.

ats 0308.04 Papa 2 ofS 2 _

 
7, BORROWER'S FAILURE TO PAY AS REQUIRED

tA) Late Charges for Overdue Payments

If the Note Holder bas not recelved the fell amount of any monthly payment by the endof Fifteen cole :
after the dase it ia due, { will pay a laze charge ¢0 the Note Holder. The amount of the chacge will be 3.000 % |
of my overdue payment of principal and imerest, | will pay this Ie charge promptly bet oaly once on each lane papmes

(B} Oefenls

If t do mot pay the foll amount of cach monthly payment on the dace bt ls dee, Iwill be in defaalt.

(C} Nother ef Default

If | om. tn default, the Notes Holder may send me a wittee notice Gilling me the WE do not pay the overdus amount by
a certain dae, the Note Hokder may require me to pay imenediately the full amoue: of Priecipal chat hay mot been paid and
all che intercet that T owe oa thet amount. ‘That dete eoust be of least 30 days aficr the date om which the motice is mailed to
me or delivered by other means.

(D} Ne Waiver By Note Bekder

Bven i, at a time vhen | am bs default, the Note Holder.doce not require me to pay inamediately in fald as described
above, the Now Holder will fll have the right 19 do a0 if [ nen bm default at a beser time.

(©) Payrecnt of Note Holder's Casts and Expenses

Vf the Nowe Holder hea required me to pay inamedietely la full ax described shove, the Note Holder wilt have the right
$0 be paid beck by me for aif of ite coats and expenses in enloccing this Note to the extent not prohibited by applicable few,
"Fhose expenses inckade, for exampic, reasonable amormeys” frst.

% GIVING OF NOTICES

Uniess applicable law requires 2 different method, any motive that must be givea po me wader thit Note will be given fy
delivering ii o7 by mailing it by dine: clzes mail to me at the Property Address above of at a different address if | pive the
Note Holder a sotiog of my different addecss.

Uniess the Nose Holder requives a different mathed, amy notice that must be gives te the Note Helder wader thls Rote
will be given by mailing it by Gira cless mail to the Note Holder a the address stated in Section 3(A) above or at a different
address Uf J am given # notice of that different adsiress.

% ORLIGATIONS OF PERSONS UNDER THIS MOTE

If moee thay oe person signs tris Mote, cach person is fitly aad persoszaliy obligated to keep aif of the promises made
in this Note, incleding the peomise to pay the fell ammount owed. Amy person who is a guarantor, minety or cadoreer of this
Note it algo obligated so do these things. Any pertom who tskes over these obligutions, including the obligations of &
guarantor, surety or endorser of this Note, is sleo obligated to keep all of the promises mads in this Note. The Nose Holder
tony enfoece its rights under Orie Note against cach persee individualty or agalas sll of us together. This means that any one
of ua may de required to pay ail of the amounts owed wader thin Nove.

16, WAIVERS

land any other person who haz obligations wader this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" meant the right to require the Note Holder to demand payment of amounts due. “Notice of Digkonoc* means
ihe right so require the Nose Holder to give notice to other persons that amounts due hove nod becn paid.

11. UNIFORM SECURED NOTE

This Note is a uniform imstrement with limited variations in some jurisdictions, In addition wm the peoceciions giver to
the Note Holder under this Note, a Mortgage. Deed of Trost, or Security Deed (the “Secorky Isctrameat”}, dated the sume
date as this Note, protects the Note Holder from possiide laces that madght result if Edo aot keep the promises that | meke la
ihds Note. That Seourity kasinumend describes how aad wader what conditions J may be cequined to exabe immediete paynacnt
in fall of afl amounts I owe wader thie Nos. Soax: of those condition: read ss follows:

{A} Unull ony iaisial fined imteres: rate changes io an adjustable imterest rate ender ihe terans stated in Section 4 above,
Uniform Cavenant 18 of the Securky Instrument shall read as follows:

VMP ©.843N crzees Pegs Fat 6
Transfer af the Property or Beneficial Interest in Bocrower. As used in this Section 18, “laterest in the
Property” means any egal or Deneficial iaicrest in the Property, inctuding, but aot linted to, those beneficial
jateresis transferred in a bond for deed, contract for deed, installment sales coniract of escrow agreement, the
iment of which is the transfer of Gule by Borrower at a fotire date 10 » purchaser.

If all of any part of the Property or aay Imereti in the Property is sold of transferred (or if Borrower is not a
natural persom aad a beneficial interest in Borrower is sold or transferred) without Lender's prior writen conseat,
Lender may require immediate payment io fulb of ad} sums secured by this Security lasunument. However, this
Option shall not be exercised by Lender if such exercise is prohiblied by Applicable Law. ‘

If Lender exercises this option, Lender shall give Borrower notice of acocleraiion. The ratice shall provide a
period of not less than 30 days from ibe date the noiles Is given. in accordance with Section 15 whthia which
Borrower mast pay all sums secured by this Security Instrement. If Borrower fails to pay those sums prior to the
expiration of this period, Lender may invoke any semedies pesmitied by this Security astrimer without farther
rotice or demand om Borrower. ge *

(8) When my initial fixed interest rete changes 00 an adjustable interest cate wader the terms stated is Section 4 above,
Uniform Covenaat 18 of the Security Insinament described im Section 11{A} above thall then cease to be in effect, and
Uniform Coveaant 18 of the Security Instrurmem shall instead read as follows:

Traaster of the Preperty or a Beneficial Interest im Borrower, At used in this Section 18, “Insereat in the
Property” means any legal or beaeficial interest in the Propeny, iocheding, but got limited to, those beneficial
interests transferred in a bond for deed, comtract for deed, tamalimemt sales conuwact of escrow agreement, the
interns of which Is the transfer of tithe by Borrower at a future diate to a purchaser. :

If ali of sny part of the Property or any Interest in the Property is sold or transfermed (or if Borrower is not a
ratueal person and @ beneficial iserest in Borrower is sold of transferred) without Leader's prior writen consent,
Lender may requise inunediate peynecot ia fall of all sums securod by this Security Instrument. However, this
option shall wot be exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not
exercise this option if: (2) Borrower causes 10 be submitted to Lender information required by Lender to evelume
the imended transferee as If a new loan were being made to the transferee; and (0) Lender reasonably determines
that Lender's security will mot be impaired by the boan essumption aad tha the risk of a breach of any CoveRant of .
agteement in this Security Instrument is acceptable to Lender. =

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to Lender's
consent to the oan assumption. Leadez also may require the transferee to Sige an assumption agreement that is
acceptable to Lender and that obligates the uansleree to keep all the promises and agreements made in the Note
and jn thig Security Instrument. Borrower will cominve to be obligated vader the Note and this Security

. instrament unless Lender releases Borrower in writieg.

If Lender exercises the option to require lomediaie payment in full, Lender shall give Borrower notice of
scccteration. The notice shall provide a period of not Kees than 30 days from the date the notice is given in
accordance with Section IS within which Borrower msi pay al swens secared by this Security Instrument. Uf
Borrower fails 0 pay these sums prior to the expiration of this period, Lencer may invoke any temedics permed
by this Secusity Instrument without further notice or demand on Borrower.

ch ‘si

VMP @.243N 200.00 ‘ Pogt acts.
MATTHEW (. VARDERHOO

 

 

 

 

 

 

 

 

 

 

VMP @.64 20 208.08

$) OF THE UNDERSIGNED. S :

“Borrower os Poets
loka?

(Seal} Seal)

+ Boreeeres Bormwer

(Seal) Gealy

-Betrowes Boepeer

(Seal) (Seal)

Borenwer ~Borpowet

iSign Original Onty}

Page B ot & Form 3622 10%
 

Rote Alene

Eoewt:
Borrower MATTHEW J. VARDERIIDO?P

Address: 1? OLD SOUTH RD, ACHMNNAH, MASSACHUSETTS 02535

Loan Anioum: $850.000.00

For the purpose of cndoweinont of dhe attacked Note, is Allonye is alive! and broumes « permanent part af suid

Hate.

 

 

Pay #2 the ander off

MIGLO INVESTORS, L.P., withnat recourse

By:
Nae:
The:

 

 

 

VAROEAMOOP
MEGL

KasOTA
SATANOPR PRI

ee nme geen

ae i a eee

eee er et
 

Property Address: 37 OLD SOUTH ROAD
ADASNMAH, MA 02535

Original Mote Dete: 04242007
Original Note Amount: $250,000.08

 

 

PAY TO Trt ORDER OF:

WEIMINGTOM SAVINGS FUND SOCIETY, FSB, DOG BUSINESS AS CHAISTIANA TRUST, MOT IN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TE

Without Recoutse,

AMTGLQ INVESTORS, &P

 

 

ZO
i
BY: ¢.-=
Name: tytn

ies ATTORNEY mt FACT

 

ATTEST: Dianne E. Powers, Register

 

 
